DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on May 6, 2021 are entered into the file. Currently, claim 1 is amended, claim 2 is cancelled, and claim 13 is new, resulting in claims 1 and 3-13 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites the limitation “wherein the textile overlays the spacer mesh fabric or spacer woven fabric and is integrally formed therewith” in lines 17-18. The instant specification does not provide support for the textile being integrally formed with the spacer fabric. Claim 2 as filed previously stated that the textile outer covering layer comprises a part of the spacer mesh fabric or spacer woven fabric. As described in the previous 112(b) rejection of claim 2, it is unclear what structure this language provided to the instant invention. The definition of “integrally” is formed as a unit with another part (“Integral” definition c; merriam-webster.com). Therefore it is clear in claim 13 that the textile is a layer is a separate part from the spacer fabric. However, in previous claim 2, it is stated that the textile layer comprises a part of the spacer fabric. Because the textile layer must comprise a part of the spacer fabric it is not a separate unit as in claim 13. Therefore, the instant specification does not provide support for the textile being integrally formed with the spacer fabric.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (EP 0997174)1,2 in view of Sytz (US 6755052) in view of Etchells (US 2005/0075027)1.
With respect to claims 1, 3, 5, 8, 11, and 13, Baumann teaches a cover for the grip surface of an electronic input unit such as a mouse, a joystick, or in particular a controller (control unit) (paragraph [0001]). The cover is preferably made of at least two layers, preferably three layers, of which at least one layer is made of a material which is flexible in the direction of the surface normal (elastic layer) (paragraph [0012]). The further layers can be a flat surface material located on the outside of the cover (textile outer covering layer) and/or a material located on the inside of the cover (innermost adhering layer), which ensures a non-slip connection to the housing of the input unit (paragraph [0012]). Suitable material for the flat material located on the outside (outer textile covering layer) includes materials that are typically used in the clothing section (textiles) (paragraph [0013]). The object of Baumann is to provide a removable, fixed cover for the gripping of surfaces of electronic inputs which prevents perspiration and absorbs moisture if there is buildup between the hand and the grip surfaces to ensure a secure and comfortable grip (paragraph [0007]). As can be seen in the figures, the cover is adapted in a precisely fitting manner to a form of one or more of the regions of the control unit that is to be covered by the cover.
Baumann is silent as to the layer of flexible material (elastic layer) being an elastic spacer mesh or spacer woven fabric and as to the cover including a moisture impenetrable layer.
Sytz teaches knitted spacer (spacer mesh fabric formed by meshing) materials including the use of spandex for providing improved stretch, compression resistance, decreased weight, 12 (meshed layer), a second yarn system 14 (meshed layer), and a third yarn system 16 (spacer thread) (FIG. 1; col. 2, lines 46-50). The third yarn system  provides a compression resistant component oriented substantially in the z-direction of the material (FIG. 1; col. 2, lines 55-64). The knitted spacer material is formed with a face surface and a back surface in a spaced apart relation (gap) with a body portion constructed there between (FIG. 1; col. 3, lines 30-36). When the invention is further processed by coating or laminating the fabric is can be used as a neoprene replacement (col. 5, lines 4-9).
Since both Baumann and Sytz teach layered fabrics comprising conformability, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neoprene layer of Baumann to be a liquid and vapor impermeable coated spacer knit fabric as taught in Sytz in order to provide improved stretch, compression resistance, decreased weight, and conformability and/or drape to the cover of Baumann.
With respect to the location of the moisture impenetrable coating layer, the ordinary artisan would recognize there are two possible locations: the side of the spacer fabric closest to the outer textile layer or the opposite side. To one of ordinary skill in the art it would have been obvious to try the two locations in order to determine which provides the desired water impermeability. See MPEP 2143.
Baumann in view of Sytz is silent as to the elastic spacer fabric being a moisture absorbent spacer mesh or spacer woven fabric. 
Etchells teaches a moisture management system to keep the foot and other body parts dry (paragraph [0001]). It is an object of the invention of Etchells to provide a moisture management system for fabrics in footwear and apparel that keeps the user comfortable when perspiration is generated and which functions to capture and accumulate moisture away from the skin and allow it to evaporate efficiently over a short period of time (paragraphs [0013]-[0014]). This is achieved by treating a knit or woven spacer fabric with a moisture management system comprised of a water repellent treatment and a water absorbent treatment (paragraph [0016]). The moisture management system will move moisture or bodily fluids such as perspiration away from the wearer, absorb the moisture or perspiration and lock it in place in the spacer fabric so that it cannot rewet the wearer’s foot and evaporate the moisture or perspiration (paragraph [0016]).
Since both Baumann in view of Sytz and Etchells teach multilayered fabric constructions that comprise a spacer fabric, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer made of flexible material spacer knit fabric (elastic layer) of Baumann in view of Sytz to include a spacer fabric moisture management system as taught by Etchells in order to keep the user comfortable when perspiration is generated and to capture and accumulate moisture away from the skin and allow it to evaporate efficiently over a short period of time.

With respect to claim 12, Baumann in view of Sytz and Etchells teaches all the limitations of claim 1 above. Etchells further teaches that a spacer fabric may be woven or knit .

Claims 4, 6-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (EP 0997174)3,4 in view of Sytz (US 6755052) in view of Etchells (US 2005/0075027)1 as applied to claim 1 above and further in view of Georgy (US 2014/0141891)1,2.
With respect to claim 4, Baumann in view of Sytz and Etchells  teaches all the limitations of claim 1 above.
Baumann in view of Sytz and Etchells is silent as to the cloth outer material (textile outer covering layer) being a textile forming a pile loop.
Georgy teaches a customizable moisture absorbing game controller cover (paragraph [0008]). The waterproof main body of the cover can take any number of different shapes and dimensions so as to fit a particular game, and can further include a layered construction having a porous outer layer, a moisture absorbing middle layer and a waterproof inner layer (paragraph [0008]). The waterproof inner layer (moisture impenetrable layer) prevents moisture form making contact with an inserted controller (paragraph [0027]). Georgy further teaches the outer 
Since both Baumann in view of Sytz and Etchells and Georgy teach multilayered moisture absorbing covers for controllers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cloth outer material (outer textile covering layer) of Baumann in view of Sytz and Etchells to be a soft loop fabric, in order to enable removable indicia to be secured to the main body at any location.

With respect to claim 6, Baumann in view of Sytz and Etchells teaches all the limitations of claim 1 above.
Baumann in view of Sytz and Etchells is silent as to the cover being formed such that it covers a part of an input device of the control unit.
Georgy teaches a customizable moisture absorbing game controller cover (paragraph [0008]). The waterproof main body of the cover can take any number of different shapes and dimensions so as to fit a particular game, and can further include a layered construction having a porous outer layer, a moisture absorbing middle layer and a waterproof inner layer (paragraph [0008]). The waterproof inner layer (moisture impenetrable layer) prevents moisture form making contact with an inserted controller (paragraph [0027]). Georgy further teaches that the controller cover can also include a plurality of button nodules and/or joystick sleeves (covers a part of an input device) at locations that correspond to the location of the buttons (input device) and/or joysticks (input device) of the game controller for which the device is intended to cover (paragraph [0029]). These elements can function to receive user inputs in order to operate the 
Since both Baumann in view of Sytz and Etchells and Georgy teach multilayered moisture absorbing covers for controllers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Baumann in view of Sytz and Etchells to include a plurality of button nodules and/or joystick sleeves (covers a part of an input device) at locations that correspond to the location of the buttons (input device) and/or joysticks (input device) of the game controller for which the device is intended to cover in order to prevent moisture from seeping into the controller.

With respect to claims 7 and 9-10, Baumann in view of Sytz, Etchells, and Georgy teach all the limitations of claim 6 above. Georgy further teaches that any number of markings can also be provided on one or more of the nodules and sleeves (covers part of an input device) (paragraph [0031]). These markings can be identical to the markings found on the buttons of the game controller, or can be different (paragraph [0031]). Since the markings can be identical to the markings found on the buttons of the game controller, it is reasonable to presume that the markings are colored. Additionally, the definition of “nodule” is a small mass of rounded or irregular shape (merriam-webster.com). Therefore it is also reasonable to presume that the nodule is haptically recognizable, because it is a small mass raised from the rest of the cover. Additionally, the nodules and sleeves may be constructed from a material that is different from the main body itself (paragraph [0030]), which would also make them haptically recognizable.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed May 6, 2021.

Response – Claim Rejections 35 USC §103
Applicant’s arguments with respect to claims 1 and 3-12 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Cited in IDS
        3 Previously presented
        4 Cited in IDS